Citation Nr: 1227544	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of January 2005 and April 2007 by the Regional Offices (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa and Fargo, North Dakota, that denied entitlement to service connection for diabetes and PTSD, respectively.  The Veteran perfected separate appeals of the noted rating decisions.  See 38 C.F.R. § 20.200 (2011).

The Veteran appeared at a local hearing before an RO decision review officer in December 2007. A transcript of the hearing testimony is associated with the claims file.

In October 2010, the Board denied the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court vacated the October 2010 Board decision and remanded the matter back to the Board for development consistent with a Joint Motion for Remand and to Stay Proceedings (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion and a review of the claims file, the Board finds that further RO action on the claims on appeal is warranted.  

The Board's October 2010 decision was vacated because it failed to consider evidence that was constructively in its possession prior to rendering a decision.  Specifically, in the August 2011 Joint Motion, the parties noted that in September 2005, the RO received a set of sequentially paginated VA treatment records.  In this set, however, pages numbered 154 to 160 were missing.  As VA received these records prior to the issuance of the October 2010 decision, and were constructively in the Board's possession at that time but not considered by the Board due to their absence in the record, the parties agreed that a vacatur of the October 2010 decision was required.

On review of the claims file, the Board confirms the absence of these records.  It appears that on September 20, 2005, the RO received VA treatment records submitted by the Veteran's representative.  The missing records appear to be treatment records from the Fort Dodge Community Based Outpatient Clinic in Fort Dodge, Iowa, dated from approximately June to September 2002.  The missing records have not been associated with the claims file since the issuance of the Board's decision, and a review of the Virtual VA paperless claims processing system similarly does not reveal the presence of these documents.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any outstanding records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) for requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Review volume one of the Veteran's claims file.  Within the set of VA treatment records received in September 2005 at the top of the file, locate page 153, and note that the next page within the records is page 161.  Such sequencing indicates that pages 154-160 are missing.  To the extent possible, obtain and associate with the claims file the missing pages.  Otherwise, obtain from the Fort Dodge Community Based Outpatient Clinic in Fort Dodge, Iowa, all treatment records pertinent to the Veteran dated from June to September 2002.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Review the claims file to ensure that the requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes any evidence that might independently verify his claimed in country service in the Republic of Vietnam aboard "brown water Navy" amphibious crafts.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


